Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/25/2021 has been entered.  All previous objections have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin (US 4,045,148).
Claim 22:  Morin discloses a vertical axis turbine rotor (Fig. 4) comprising a base (note disc 41) having a rotational center (center of disc), a top surface (43), a top surface edge (note radially outward edge), and a plurality of top plates (45, note col. 3, line 34, “blades”) disposed above the top surface (Examiner notes that a portion of the top plates are disposed above the top surface as depicted in Fig. 4) and radially around the rotational center; the top surface extending radially from the rotational center (the .

Allowable Subject Matter
Claims 1, 3-5, 8-11 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a vertical axis turbine rotor comprising: a base having a rotational center, a top surface, a top surface edge, and a plurality of top plates disposed radially around the rotational center; the top surface extending radially from the rotational center to the top surface edge; the 
Regarding claim 11, the prior art of record discloses or reasonably teaches in combination a vertical axis turbine rotor comprising a base having a rotational center, a top surface, a top surface edge, and a plurality of top plates disposed radially around the rotational center; the top surface extending radially from the rotational center to the top surface edge; the rotational center defining an axis of rotation substantially orthogonal to the top surface; each top plate having a leading edge and being coupled to the base along the leading edge; and each top plate being transitionable between a first position in which the top plate extends above the top surface to a first height; and a second position in which the top plate extends above the top surface to a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  With respect to claim 22, Examiner maintains that a portion of the top plates are disposed above the top surface as is clearly depicted in their positioning in Figure 4.  Examiner additionally wonders whether the surfaces of each of the recesses would qualify as constituting part of the so-called top surface, calling into question what could reasonably be construed as a top surface and what could not.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746